DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
This application is a 371 of PCT/US2015/015537 filed 02/12/2015, which claims benefit from provisional application 61/941,024 filed 02/18/2014.
Status of Claims
Claims 1-5, 7-14, and 16 are pending in the application.
Claims 8, 9, 11, 12, 14, and 16 are withdrawn from consideration.
Claims 6, 15, and 17 have been cancelled.
Claims 1-5, 7, 10, and 13 are present for consideration.
Election/Restrictions
Applicant elected to prosecute Species B (Figures 6A-6B) with traverse on 03/19/2018. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7, and 13 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Alkhatib, US 2013/0245753 A1.	
Alkhatib discloses (Figures 1A and 1B; [0048] – [0051]) a prosthetic heart valve for replacing a native valve comprising:
-	 a stent (10) including a plurality of struts forming cells (22), the stent having a collapsed condition and an expanded condition [0055]; 
-	a valve assembly (100) disposed within the stent, the valve assembly including a plurality of leaflets (200) and a cuff (see Figure 14, element 300); and 
-	at least one runner (112) coupled to and nested within a selected  cell, the selected cell including selected struts defining a surface, the at least one runner being configured to transition from a first configuration (delivery configuration) to a second configuration when the stent moves from the collapsed condition, to the expanded condition, 
- the at least one runner (112) being positioned within the surface in the first configuration,
- the at least one runner (112) projecting radially outwardly from the surface of the selected struts of the selected cell in the second configuration (Figure 1B);
- wherein the at least one runner (112) has a first terminal end coupled to the selected cell and a second terminal end coupled to the selected cell, the first terminal end being opposite the second terminal end ([0049] discloses: "... in FIGS. 1A and 1B, these interlocking features include radial outward projections 112 on the commissure posts 110 of valve support structure 100 fitting into closed-perimeter, open-center cells 22 in the annulus inflow portion 20 of anchoring structure 10.)  The Examiner notes that the limitation “terminal end coupled to the selected cell”, as broadly claimed, does not require any direct contact between the terminal end and the cell.)

Regarding Claim 2, Alkhatib discloses (Figure 5C; [0057]) a linear runner (the central projection 112 defines a straight line from the angle depicted in Figure 5C) in the first (compressed) configuration (the description in Figure 5C and [0057] is applicable to the embodiment of Figures 1A and 1B.)
Regarding Claim 3, Alkhatib discloses (Figures 1A and 1B; [0048] – [0051]) a bowed or curved runner (112) in the second configuration.
Regarding Claim 7, Alkhatib discloses (the description in Figures 10A and 10B is applicable to the embodiment of Figures 1A and 1B; [0094])  a first end of the runner coupled to a junction 27b of a first pair of the selected struts (25e and 25b) of the selected cell 22 and the second end of the runner 112 coupled to a junction of a second pair (25 a and 25d) of the selected struts of the selected cell 22 (the Examiner notes that the limitation “the runner coupled to a junction”, as broadly claimed, does not require any direct contact between the runner and the junction.)
Regarding Claim 13,   Alkhatib discloses (Figures 1A and 1B; [0048] – [0051]) a stent (10) having a length direction between a proximal end of the stent (inflow portion 20) and a distal end of the stent (outflow portion 30), and a runner (112) extending substantially in the length direction in the second configuration.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Alkhatib. 
Regarding Claim 4, Alkhatib does not explicitly disclose that a runner (112) pushes the cuff (300 in Figure 14) radially outwardly when the runner transitions from the first configuration to the second configuration; however, in Figures 9A-9C, Alkhatib teaches [0061] that the valve support 100 latches onto the frame 10 by means of the runners (112) projecting radially out into cells 22 of the frame 10. Additionally, Alkhatib teaches (Figure 14; [0063]) the use of a cuff 300 made of fabric secured around the outside of the annulus portion 20 of an anchoring frame 10.  The advantage of using a cuff is to help seal the valve to prevent perivalvular leakage [0063]. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, that the runners 112 push the cuff (300) radially outwardly when the runner transitions from the first configuration to the second configuration because the runners project radially out of the frame, and the cuff would conform to the shape of the metal frame since it is made of a fabric material.
Regarding Claim 5, Alkhatib discloses (Figures 1A-1B; [0049]) a runner (112) disposed radially outward of the leaflets.

 Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Alkhatib in view of Salahieh et al. (Salahieh) US 2005/0143809 A1.
Regarding Claim 10, Alkhatib discloses (Figures 1A-1B; [0048] – [0051]) a runner coupled to the select cell (22) at an attachment end. However, Alkhatib does not disclose a runner being wider at the attachment end than at its midpoint. Salahieh teaches (Figures 2B-2C) the use of a runner (32) coupled to a cell at an attachment end, the runner being wider at the attachment end (36b) than at its midpoint (shown at 32 in Figure 2B), for the purpose of providing greater support to the valve’s 



Response to Arguments
Applicant's arguments filed 01/16/20 have been fully considered but are moot because the new grounds of rejection does not rely on any combination of references applied in the prior rejections of record for any teaching or matter specifically challenged in the argument.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKHAYA DIOP whose telephone number is (571) 272-7137.  The examiner can normally be reached  9AM - 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROKHAYA DIOP/
Examiner, Art Unit 3774

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774